Opinion by
Mr. Chief Justice Sterrett,
■ This case was fairly and with substantially accurate and adequate instructions submitted to the jury on controlling questions *436of fact which were properly presented by the testimony. The burden was on the plaintiffs to prove that they were employed by the defendant bank to do the work for which the claim was filed, or that the bank became otherwise liable to them therefor. For that purpose they relied mainly on their contract with Osterling, the bank’s architect, and circumstances connected therewith. There was no dispute as to the character of the work done or the amount claimed therefor. On the question of the bank’s liability, the learned trial judge instructed the jury, in substance, that if Osterling was authorized to make the contract with plaintiffs for and on behalf of the bank, or, if the latter subsequently ratified his act, it would be hable; or if the contract was not expressly ratified, and the bank knowing that its architect had assumed to act for it, stood by and permitted the plaintiffs to do the work and expend money on its building, it would be estopped. In either case the defendant would be bound.
Without specially referring to the testimony in the case, it is sufficient to say it was quite sufficient to warrant the court in submitting these questions of fact to the jury in the way that it did. For the same reason, there was no error in the court’s answer to the only point submitted by the defendant.
There is no sufficient ground for the complaint, that the charge “ was not a fair, adequate presentation of the case, especially in that it failed to refer to all the testimony of defendant’s witnesses in contradiction of plaintiff’s testimony as to Osterling being the authorized agent of the bank in making the contract.” The case was fairly and adequately submitted to the jury on all the testimony in the case. The court was not requested to call the attention of the jury to any such conflict of testimony; and in the absence of such request it was not bound to do so. Neither of the specifications of error is sustained.
Judgment affirmed.